Citation Nr: 1549730	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-05 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his father 


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1989 to September 1989.  He also had service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which denied service connection for PTSD. 

The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  As such, the Board has recharacterized the claim on appeal to more accurately reflect the Court's holding in Clemons.

The Veteran and his father testified before the undersigned at a Board hearing in August 2014.  A transcript of the hearing has been reviewed and associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his psychiatric disorder is due to military service.  During the Board hearing and in the May 2010 PTSD stressor statement, the claimant reported that he witnessed a drill sergeant get killed at the firing range during basic training.  He asserts that the incident caused his psychiatric condition. 

In an August 2010 memorandum, it was determined that the information required to corroborate the stressful event described by the Veteran was insufficient  to send to the U.S. Army and Joint Services Records Research Center (JSRRC) coordinator and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.

However, the Board finds that the Veteran provided sufficient information regarding the date, location, and description of the alleged in-service stressor.  Thus, the JSRRC should be requested to verify whether the incident identified during the Board hearing and in the PTSD stressor statement occurred.

Additionally, during the Board hearing, the appellant reported that he first received private treatment for psychiatric symptoms in 1999.  However, the first private treatment records demonstrating treatment for a psychiatric condition are dated in 2000.  Further, the August 2010 rating decision notes records from "SAJ" from January 1995 to August 2010.  The identified records have not been associated with the claims file.  On remand, outstanding private treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private medical treatment for his psychiatric condition and furnish appropriate authorization for the release of these medical records.  If the Veteran fails to furnish the necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

2.  The AOJ should review the file and prepare a summary of the claimed PTSD stressor.  This summary, and all associated documents, should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC).  The AOJ must request that the JSRRC provide information which might corroborate the alleged stressor. This would include any indication that a drill sergeant or solider was injured or killed during the Veteran's period of basic training from July 1989 to September 1989.  Any response should be associated with the claims file. 

3.  If and only if the above search corroborates the claimed stressor, schedule the Veteran for a VA psychiatric evaluation to determine the etiology of any psychiatric condition.  The claims file must be reviewed by the examiner and such review should be noted in the examination report.  All indicated tests and studies should be conducted.

The examiner should identify each psychiatric disorder. Thereafter, the examiner should provide an opinion regarding the following:

(a)  If the Veteran has PTSD, is it at least as likely as not (a 50 percent probability or more) that PTSD was caused by or is related to the stressor identified by the Veteran?

(b)  For any psychiatric disorder other than PTSD, is it at least as likely as not (a 50 percent probability or more) that such disability is etiologically related to service?

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, he or she should provide a reason for doing so.

4.  If the issue on appeal is remains denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

